Citation Nr: 0207789	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  92-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


(The following issues will be the subjects of a later 
decision: entitlement to VA compensation, pursuant to 
38 U.S.C. § 1151, for a chronic left eye disability due to 
treatment received at a VA medical facility; entitlement to 
an increased evaluation for service-connected residuals of a 
pleural cavity injury of the left side with splenosis, 
currently rated as 40 percent disabling; and entitlement to 
an increased evaluation for residuals of a gunshot wound to 
the left chest, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.  His service records show that he served in 
the Republic of Vietnam and was awarded the Purple Heart 
Medal for wounds received in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a September 1991 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for an increased evaluation for residuals of a pleural cavity 
injury of the left side with splenosis and an increased 
evaluation for residuals of a gunshot wound to the left 
chest.  The veteran perfected his appeal of these two issues 
by filing a timely substantive appeal in October 1991.  In an 
April 1993 decision, an RO Hearing Officer granted the 
veteran an increased rating, from 20 percent to 40 percent, 
for his left pleural cavity injury and added splenosis to the 
diagnostic rating.  The veteran continued his appeal.  

In a June 2000 rating decision, the RO confirmed and 
continued the 40 percent rating assigned for the veteran's 
left pleural cavity injury with splenosis and the 20 percent 
rating assigned for residuals of a gunshot wound to the left 
chest.  In addition to these claims, the June 2000 rating 
decision also denied the veteran's claim for a TDIU and for 
VA compensation for a left eye disability which he claimed to 
have been due to treatment received in 1999, at the Westside 
VA Medical Center in Chicago, Illinois, pursuant to 
38 U.S.C. § 1151.  The veteran perfected his appeal of these 
two newly addressed issues by filing a timely substantive 
appeal in January 2001. 

Pursuant to authority granted by 67 Fed.  Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking further development of the following 
issues: entitlement to VA compensation for a left eye 
disability due to treatment received at a VA medical 
facility; entitlement to an increased evaluation for service-
connected residuals of a pleural cavity injury of the left 
side with splenosis, currently rated as 40 percent disabling; 
and entitlement to an increased evaluation for residuals of a 
gunshot wound to the left chest, currently rated as 20 
percent disabling.  When such development is completed, the 
Board will provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran has been granted service connection for the 
following disabilities: Left-sided pleural cavity injury with 
splenosis, rated 40 percent disabling; splenectomy, rated 30 
percent disabling; residuals of gunshot wound to the left 
chest, rated 20 percent disabling; and residuals of fractures 
of the left 6th, 7th, 8th and 9th ribs, rated noncompensably 
disabling; the combined disability rating is 70 percent.

3.  The veteran's service-connected disabilities are 
manifested primarily by shortness of breath, weakness, and 
recurring respiratory infections.



4.  The veteran is limited to marginal employment and is 
unable to follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)); 66 Fed.  Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  In this case, the record of the veteran's 
disabilities has been under development for several years.  
The veteran has been provided information about the evidence 
and information necessary to substantiate his claim, and he 
has been made aware of the assistance VA will provide in 
obtaining such evidence and information.  As the claim under 
consideration here will be decided entirely in the veteran's 
favor, no further development under the provisions of the 
notice and duty-to-assist requirements of VCAA is necessary.

In cases involving two or more service-connected 
disabilities, a total disability rating for compensation may 
be assigned where the scheduler rating is less than total, if 
at least one disability is ratable at 40 percent or more and 
there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  Such a total rating 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Marginal employment, such as 
employment in a family business or a sheltered workshop, 
shall not be considered substantially gainful employment.  
38 C.F.R. §§ 3.340, 4.16 (2001).

In this case, the veteran has multiple service-connected 
disabilities resulting from combat wounds incurred in 
Vietnam.  His most severe disability, pleural cavity injury, 
is rated at 40 percent disabling and his combined rating is 
70 percent.  The evidence with regard to his ability to work 
shows that he derives some economic benefit from his interest 
in the apartment house in which he lives.  However, according 
to the veteran's application for a total disability rating 
based on unemployability, he has not had regular, salaried 
employment for several years.  Similarly, he has presented 
copies of Social Security Administration reports showing that 
he has had no income for social security purpose since 1989.  
In testimony presented at a teleconference hearing in 
February 2002, the veteran acknowledged that he had some 
responsibility for the operation of a four-unit apartment 
house in which he lived, but he also explained that he 
actually did virtually none of the work beyond caring for his 
own apartment.  Furthermore, the record shows that the 
veteran's apartment house was acquired through his family, 
and the limited economic benefit he derives is properly 
considered marginal employment in a sheltered environment.  
Under the provisions of 38 C.F.R. § 4.16, marginal employment 
of this type does not disqualify the veteran for a total 
rating based on unemployability.

As to the disabling effects of the veterans service-connected 
conditions, his testimony shows that he has weakness, 
shortness of breath, and vulnerability to respiratory 
infections, all of which render him unable to perform any 
more than the most minor chores.  The veteran was examined at 
a VA facility in January 2000, and the examiner concluded 
that the veteran's medical problems made it unlikely that he 
could return to gainful employment.  

In conclusion, the veteran has severe disabilities as a 
result of combat wounds, and the record shows that he has 
been limited to marginal employment, at best, for several 
years.  Because the veteran is unable to follow a 
substantially gainful occupation, a total rating based on 
unemployability is warranted.  

ORDER

Entitlement to a total disability rating based on individual 
unemployabilty is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

